Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121.:
I. Claims 1-11 are drawn to a method for determining characteristic-curve correction factors of a matrix detector that images in an infrared spectral image, comprising: recording an area having a homogenous temperature, determining a signal gradient over an integration time, determining a gain from a difference of signal gradients and storing the characteristics-curve correction factors for the gain, classified in at least G01S3/7803.
II. Claims 12-15 are drawn to a method for controlling a guided missile, which comprises: bringing the guided missile, containing the matrix detector in a seeker head, to a deployment site and controlling the guided missile on a basis of the images of the matrix detector, classified in at least F41G7/007.
Inventions 1 and II are directed to related processes and apparatus. The related processes and apparatus are distinct if: (i) the inventions as claimed are either not capable of used together or can have a materially different design, mode of operation, function or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP 806.05(j). In this instant case, the inventions as claimed are materially different because of several differences in recited subject matter between inventions I and II for at least the following 
the search would require at least different text queries and different subclasses directed to features specific to the distinct inventions; and 
prior art applicable to one invention would not likely be applicable to the other inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Should applicant traverse on the ground that the invention are patentable distinct, applicant should submit evidence or identify such evidence now of record showing the invention to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the invention unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662